DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-12 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et al. (US 2014/0232960).
Schwartz et al. disclose (at least in Figs. 1A-1B and 2):

    PNG
    media_image1.png
    291
    452
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    418
    474
    media_image2.png
    Greyscale

Claim 1: 	An anti-peep structure (Fig. 2: a switchable privacy film 20), comprising: 
a substrate 12 (Figs. 1A-1B) or 23 (Fig. 2) made of a first material with a first refractive index (par. [0027]), comprising a light incident surface and a light outgoing surface disposed opposite to each other, wherein a plurality of grooves (channels 15 in Figs. 1A-1B, or channels between ribs 24 in Fig. 2) are disposed in the substrate at a side of the light incident surface or the light outgoing surface
a second material 25 (par. [0019]) with a second refractive index (par. [0027]) disposed in the plurality of grooves
a refractive index regulating component (par. [0019]; and Fig. 2: transparent electrodes 21 and 22 considered as a refractive index regulating component) configured to control the second refractive index
wherein a viewing angle at the light outgoing surface is determined by a difference between the first refractive index and the second refractive index (pars. [0019], [0027] and [0036])
wherein projections of the plurality of grooves on the light outgoing surface are parallel to each other (Figs. 1A-1B and Fig. 2)
	Schwartz et al. (further) disclose (at least Fig. 3; pars. [0020]-[0024]) wherein in a direction that the plurality of grooves 35 are sequentially arranged, any one of the plurality of grooves has a dimension (P-W), and a distance between any two adjacent grooves (W) of the plurality of grooves; and in a direction perpendicular to the light outgoing surface, any one of the plurality of grooves has a dimension (H).
	Schwartz et al. may not explicitly disclose the dimension (P-W) ranging from 30 nm to 210 nm, and a distance between any two adjacent grooves (W) of the plurality of grooves ranging from 20 nm to 200 nm; and in a direction perpendicular to the light outgoing surface, any one of the plurality of grooves has a dimension H ranging from 50 µm to 200 µm. 
	Schwartz et al., however, disclose parameters H, W, P can have any suitable values as long as the electrically switchable privacy film (the anti-peep structure) can function as desired.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein in a direction that the plurality of grooves are sequentially arranged, any one of the plurality of grooves has a dimension ranging from 30 nm to 210 nm, and a distance between any two adjacent grooves of the 
Claim 4:
wherein the first material comprises any one of an acrylic material, polyethylene terephthalate (PET), and glass (pars. [0028]-[0029])
Claim 5:
wherein the second material comprises a liquid crystal material (par. [0019])
Claim 6: 
wherein the refractive index regulating component comprises a first transparent electrode 21 and a second transparent electrode 22 respectively disposed on the substrate at the side of the light incident surface and the side of the light outgoing surface; and the second refractive index is determined by a voltage between the first transparent electrode and the second transparent electrode (Fig. 2; pars. [0019], [0027])
Claim 7:
wherein an enclosed structure is formed by the plurality of grooves and one of the first transparent electrode and the second transparent electrode to seal the second material (Fig. 2)
Claim 8: 
wherein the first refractive index ranges from 1.2 to 3.5; and the difference between the first refractive index and the second refractive index ranges from 0 to 2 (par. [0027])
Claim 9:
wherein the plurality of grooves  (channels 15 in Figs. 1A-1B, or channels between ribs 24 in Fig. 2) are disposed on the light incident surface of the substrate (substrate 12 in Figs. 1A-1B or substrate 23 in Fig. 2)
Claim 10:	A display device comprising the anti-peep structure according to claim 1 and a display screen, wherein the anti-peep structure is attached to the display screen (Fig. 8).
Claim 11:
wherein the anti-peep structure is attached to the display screen along an upward and downward direction of the display screen in which the plurality of grooves are sequentially arranged (Figs. 7-8)
Claim 12: 	A method for manufacturing an anti-peep structure (Fig. 2: a switchable privacy film 20), comprising: 
forming a plurality of grooves (channels 15 in Figs. 1A-1B, or channels between ribs 24 in Fig. 2) in a substrate 12 (Figs. 1A-1B) or 23 (Fig. 2) at a side where the light incident surface or the light outgoing surface is located, the substrate 12 (Figs. 1A-1B) or 23 (Fig. 2) being made of a first material having a first refractive index (par. [0027]), comprising a light incident surface and a light outgoing surface disposed opposite to each other,
filling the plurality of grooves with a second material 25 (par. [0019]) having a second refractive index (par. [0027]) 
forming a refractive index regulating component (par. [0019]; and Fig. 2: transparent electrodes 21 and 22 considered as a refractive index regulating component) such that the refractive index regulating component is configured to control the second refractive index, and a viewing angle at the light outgoing surface is determined by a difference between the first refractive index and the second refractive index (Fig. 2; pars. [0019], [0027] and [0036])
	Schwartz et al. (further) disclose (at least in Figs. 1A-1B to Fig. 3; pars. [0020]-[0024]) wherein projections of the plurality of grooves on the light outgoing surface are parallel to each other; and wherein in a direction that the plurality of grooves 35 are sequentially arranged, any one of the plurality of grooves has a dimension (P-W), and a distance between any two adjacent grooves (W) of the plurality of grooves; and in a direction perpendicular to the light outgoing surface, any one of the plurality of grooves has a dimension (H).

	Schwartz et al., however, disclose parameters H, W, P can have any suitable values as long as the electrically switchable privacy film (the anti-peep structure) can function as desired.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein in a direction that the plurality of grooves are sequentially arranged, any one of the plurality of grooves has a dimension ranging from 30 nm to 210 nm, and a distance between any two adjacent grooves of the plurality of grooves ranges from 20 nm to 200 nm; and in a direction perpendicular to the light outgoing surface, any one of the plurality of grooves has a dimension ranging from 50 µm to 200 µm since doing so would be able to have the anti-peep structure functioned as desired.
Claim 14:
wherein the first material comprises any one of an acrylic material, polyethylene terephthalate (PET), and glass (pars. [0028]-[0029])
Claim 15:
wherein forming the plurality of grooves in the substrate at a side where the light incident surface or the light outgoing surface is located comprises: forming the plurality of grooves on the light incident surface or the light outgoing surface by a Nano-imprint process (par. [0069])
Claim 16:
	Schwartz et al. do not explicitly disclose wherein filling the plurality of grooves with the second material comprises: filling the plurality of grooves with the second material by a vacuum drip irrigation process. 
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to fill the plurality of grooves with the second material by a vacuum drip irrigation process since the process is well-known in the art. The rationale would have been to use a known method or technique to achieve predictable results.
Claim 17:
wherein forming the refractive index regulating component comprises: forming a first transparent electrode 21 on the substrate to seal the second material; and forming a second transparent electrode 22 on the substrate at a second side opposite to the first side (Fig. 2)
Claim 18:
wherein a material of the first transparent electrode and the second transparent electrode is indium tin oxide (ITO) (par. [0051])
Claim 19: 	A method for manufacturing an anti-peep structure (Fig. 2: a switchable privacy film 20), comprising: 
forming a first transparent electrode 22 on a substrate 12 (Figs. 1A-1B) or 23 (Fig. 2) at a first side, the substrate 12 (Figs. 1A-1B) or 23 (Fig. 2) being made of a first material having a first refractive index (par. [0027])
forming a plurality of grooves (channels 15 in Figs. 1A-1B, or channels between ribs 24 in Fig. 2) in the substrate 12 (Figs. 1A-1B) or 23 (Fig. 2) at a side opposite to the first side 
filling the plurality of grooves with a second material 25 (par. [0019]) having a second refractive index (par. [0027]) 
forming a second transparent electrode 21 on the substrate to seal the second material
wherein the first transparent electrode and the second transparent electrode configured to generate an electric field to control the second refractive index, and a viewing angle of the anti-peep structure is determined by a difference between the first refractive index and the second refractive index (Fig. 2; pars. [0019], [0027] and [0036])
	Schwartz et al. (further) disclose (at least in Figs. 1A-1B to Fig. 3; pars. [0020]-[0024]) wherein projections of the plurality of grooves on the light outgoing surface are parallel to each other; and wherein in a direction that the plurality of grooves 35 are sequentially arranged, any one of the plurality of grooves has a dimension (P-W), and a 
	Schwartz et al. may not explicitly disclose the dimension (P-W) ranging from 30 nm to 210 nm, and a distance between any two adjacent grooves (W) of the plurality of grooves ranging from 20 nm to 200 nm; and in a direction perpendicular to the light outgoing surface, any one of the plurality of grooves has a dimension H ranging from 50 µm to 200 µm. 
	Schwartz et al., however, disclose parameters H, W, P can have any suitable values as long as the electrically switchable privacy film (the anti-peep structure) can function as desired.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein in a direction that the plurality of grooves are sequentially arranged, any one of the plurality of grooves has a dimension ranging from 30 nm to 210 nm, and a distance between any two adjacent grooves of the plurality of grooves ranges from 20 nm to 200 nm; and in a direction perpendicular to the light outgoing surface, any one of the plurality of grooves has a dimension ranging from 50 µm to 200 µm since doing so would be able to have the anti-peep structure functioned as desired.
Response to Arguments
Applicant's arguments filed 7/1/2021 have been fully considered but they are not persuasive. 
Applicant’s argument:	In the Remarks, pages 7-8, Applicant argues, “(From the above), it can be seen that the width W is in the range of 25 um to 50um, which is very different from that required by the claims of the current application. Therefore, Schwartz did not disclose the features of the current claim 1: any one of the plurality of grooves has a dimension ranging from 30 nm to 210 nm, and a distance between any two adjacent grooves of the plurality of grooves ranges from 20 nm to 200 nm. 
That is, the distance between any two adjacent grooves in Schwartz is 25 to 50 um, and the distance between any two adjacent grooves is 20 nm to 200 nm, which are at different orders7 Application No. 16/532,676 Attorney Docket No. 36755UResponse to Non-Final Office Action Mailed April 1, 2021of magnitude, nm and um. 
As explicitly described in the current application, the photonic crystal effect refers to an optical phenomenon which occurs when mediums having different refractive indexes are arranged periodically and sizes of the mediums are in the same order of magnitude as an incident light wavelength, which essentially belongs to interference and diffraction phenomenon. Therefore, in order to fully realize the photonic crystal effect, according to an embodiment of the present disclosure, projections of the plurality of grooves 10 on the light outgoing surface may be parallel to each other. As shown in Fig. 2, in an arrangement direction of the plurality of grooves 10, any one of the plurality of grooves 10 may have a dimension ranging from 30 nm to 210 nm, and a distance between any adjacent grooves 10 of the plurality of grooves 10 may range from 20 nm to 200 nm; and in a direction perpendicular to the light outgoing surface, any one of the plurality of grooves 10 may have a dimension ranging from 50 u m to 200 u m. 
That is, in the current application, the distance between any two adjacent grooves and the distance of the groove are all in nano scale of 20 nm to 200 nm and 30 nm to 210 nm, which is very important for fully realizing the photonic crystal effect, and further better adjusting viewing angle. 
Since Schwartz did not disclose the above features regarding the distance and the dimension in nano scale, and even never mentioned how to fully realize the photonic crystal effect, Applicants respectfully submits that amended claim 1 is allowable over Schwartz.”
Examiner’s answer:	Examiner respectfully disagrees.
As mentioned in the rejection above, Schwartz et al. disclose (at least in Figs. 1A-1B to Fig. 3; pars. [0020]-[0024]) wherein projections of the plurality of grooves on the light outgoing surface are parallel to each other; and wherein in a direction that the plurality of grooves 35 are sequentially arranged, any one of the plurality of grooves has a dimension (P-W), and a distance between any two adjacent grooves (W) of the plurality of grooves; and in a direction perpendicular to the light outgoing surface, any one of the plurality of grooves has a dimension (H). Schwartz et al. may not explicitly disclose the dimension (P-W) ranging from 30 nm to 210 nm, and a distance between any two adjacent grooves (W) of the plurality of grooves ranging from 20 nm to 200 nm; and in a direction perpendicular to the light outgoing surface, any one of the plurality of grooves has a dimension H ranging from 50 µm to 200 µm. Schwartz et al., however, disclose parameters H, W, P can have any suitable values as long as the electrically switchable privacy film (the anti-peep structure) can function as desired.
	As for the argument of since Schwartz even never mentioned how to fully realize the photonic crystal effect, it considered as an irrelevant argument since this feature was not introduced in the claim.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH NHAN P NGUYEN whose telephone number is (571)272-1673.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H. Caley can be reached on 571 272 2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/THANH NHAN P NGUYEN/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        
-- September 11, 2021